PER CURIAM.
Appellant H. P. Willoughby questions the allowance of an attorney fee in the sum of $300 to the appellee, Harry B. Miller, Jr. The allowance was made after the mandate was entered in Willoughby v. Willoughby, Ky., 294 S.W.2d 550, a divorce action. The record in the divorce case discloses that a fee of $1,500 was allowed for itemized services rendered in the lower court. The $300 allowance is for services performed subsequently and on appeal.
The motion for an appeal is overruled and the judgment is affirmed.